Citation Nr: 0824896	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-15 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to a total disability rating based on 
individual unemployability (TDIU) from July 27, 2003 (the 
one-year time period prior to the date the RO received the 
veteran's TDIU claim) through November 21, 2005 (the day 
prior to the veteran's award of a temporary total 
disability rating).

2.	Entitlement to TDIU from February 1, 2007 (the day that 
the veteran no longer had a temporary total disability 
rating) through April 11, 2007 (the day prior to his award 
of a total disability rating based on his combined service 
connected disorders).


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 



INTRODUCTION

The veteran served on active duty from October 1964 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, which denied 
the veteran's claim for a rating in excess of 30 percent for 
hypertensive arteriosclerotic heart disease; granted a 
separate 10 percent evaluation for hypertension, effective 
July 19, 2004 (the date the RO received the veteran's claim); 
granted the veteran's claims for increased (compensable) 
ratings for degenerative joint disease of the right ankle and 
the left ankle, evaluating each ankle as 10 percent disabling 
effective July 19, 2004; denied ratings in excess of 10 
percent for degenerative joint disease of the right knee and 
the left knee; and denied the veteran's claim of entitlement 
to a total disability rating based on individual 
unemployability (TDIU). The veteran received notice of this 
decision in December 2004.  In February 2005, he disagreed 
with the denial of increased ratings for degenerative joint 
disease of the right knee and the left knee and the denial of 
his TDIU claim.  Then, in April 2005, the RO granted the 
veteran's claim for an increased rating for degenerative 
joint disease of the left knee, to 30 percent disabling 
effective May 17, 2005 (the date of VA treatment records 
showing increased left knee symptoms), and denied an 
increased rating for degenerative joint disease of the right 
knee.  The veteran thereafter timely filed a substantive 
appeal in May 2005, only with respect to the denial of his 
TDIU claim.   

In a June 2006 rating decision, the RO assigned a temporary 
total disability rating of 100 percent, effective from 
November 22, 2005, for the veteran's service-connected 
degenerative joint disease of the right knee for a total knee 
replacement. The RO assigned an evaluation of 30 percent for 
degenerative joint disease of the right knee, status-post 
total knee replacement, effective from February 1, 2007.  The 
RO also granted service connection for instability of the 
left knee and rated it 20 percent disabling effective from 
February 15, 2006 (the date the RO received the veteran's 
claim); granted entitlement to special monthly compensation 
based on housebound criteria being met from November 22, 2005 
to January 31, 2007; granted increased ratings for 
hypertensive arteriosclerotic heart disease with hypertensive 
nephrosclerosis to 60 percent, effective from February 15, 
2006, and for degenerative joint disease of the right ankle 
and the left ankle, evaluating each ankle as 20 percent 
disabling, effective from February 15, 2006; denied increased 
ratings for hypertension and for degenerative joint disease 
of the left knee; and denied entitlement to special monthly 
compensation based on aid and attendance.

The veteran did not request a Board hearing on the matter.  
On appeal in March 2007, the Board noted that as to the 
ratings for the ankles, the veteran did not express 
disagreement with the ratings (increased from 10 to 20 
percent, the maximum scheduler evaluation under 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (marked limitation of motion)), 
and that the only issue in appellate status was the TDIU 
claim.  The Board then remanded the case for additional 
development, to include obtaining identified private and VA 
medical records; scheduling the veteran for a social and 
industrial survey; acquiring addenda to March 2006 VA medical 
examination reports from Drs. C.R.V.C. and R.G.L., and if 
these physicians were unavailable, otherwise providing a VA 
examination to determine whether the veteran's service 
connected disabilities likely rendered him unable to secure 
substantially gainful employment.  

In May 2007 the RO issued a decision and notice of decision, 
which granted service connection for instability of the right 
knee, evaluating it at 10 percent from April 12, 2007, and 
continued the 30 percent evaluation for degenerative joint 
disease of the right knee.  Also at this time, the RO noted 
that the veteran had 100 percent disability ratings, 
effective from November 22, 2005 through January 31, 2007, 
and from April 12, 2007. 

Thereafter, in January 2008, the AMC/RO issued an SSOC, which 
denied the veteran's claim for TDIU prior to the effective 
date (April 12, 2007) of his most recent combined total 
disability rating.  

As noted above, the veteran has received total disability 
ratings at various times throughout the processing of the 
instant claim and appeal, with therefore moots his claim for 
TDIU for those time periods.  See Green v. West, 11 Vet. App. 
472, 476 (1998) (holding that "[s]ince the veteran . . . is 
entitled to a 100% schedular rating for his service-connected 
[disorder], he is not eligible for a TDIU evaluation"); VA 
Gen. Coun. Prec. 6-99 (June 7, 1999) (concluding that a 
"claim for [a TDIU rating] for a particular service-
connected disability may not be considered when a schedular 
100-percent rating is already in effect for another service 
connected disability"); see also Acosta v. Principi, 18 Vet. 
App. 53, 60-61 (2004) (noting that "a veteran is eligible 
for a TDIU rating only where the schedular rating is less 
than total," and affirming that "if [the veteran] had been 
granted a 100% disability rating for his schizophrenia then 
any claim for a TDIU rating would have been moot"); Herlehy 
v. Principi, 15 Vet. App. 33, 34 (2001) (discussing VA Gen. 
Coun. Prec. 6-99 (June 7, 1999)).  Accordingly, the Board has 
styled the issues currently before it as described on the 
title page of this Decision. 

The Board finds that the AMC/RO complied with the March 2007 
Remand directive, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).

With respect to the time period spanning July 27, 2003 
through March 16, 2005, where the veteran had not satisfied 
the minimum percentage requirements for consideration of TDIU 
under 38 C.F.R. § 4.16(a), the Board REMANDS this aspect of 
the appeal for consideration of an extraschedular rating 
under 38 C.F.R. § 4.16(b).  


FINDINGS OF FACT

1.  The veteran is currently service connected for 
hypertensive arteriosclerotic heart disease; hypertension; 
degenerative joint disease of the left knee and the right 
knee; instability of the left knee and right knee; and 
degenerative joint disease of the left ankle and right 
ankle.

2.  The veteran had two years of college and employment 
experience as an assistant manager of a restaurant; he was 
last gainfully employed in 1988.

3.  Effective from March 17, 2005 the veteran had a 
"single" disability rated at at least 40 percent as well as 
a combined disability rating of 70 percent for his multiple 
service connected disabilities; prior to March 17, 2005 the 
veteran had a combined disability rating of only 60 percent 
or less for his numerous service connected disabilities.

4.  From July 27, 2003 through March 16, 2005, the veteran's 
combined service connected disability ratings did not meet 
the threshold schedular requirement of 70 percent for a TDIU 
rating.  

5.  From March 17, 2005 through November 21, 2005, the 
evidence falls in relative equipoise as to whether the 
veteran's service-connected disabilities, singly or in 
combination, precluded him from obtaining and maintaining 
substantially gainful employment.

6.  From February 1, 2007 through April 11, 2007, the 
evidence falls in relative equipoise as to whether the 
veteran's service-connected disabilities, singly or in 
combination, precluded him from obtaining and maintaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  TDIU on a schedular basis from July 27, 2003 through 
March 16, 2005 is not warranted as a matter of law.  
38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.400, 4.16 (2007).  

2.  With application of the benefit of the doubt, TDIU from 
March 17, 2005 through November 21, 2005 is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.340, 3.400, 4.16 (2007).

3.  With application of the benefit of the doubt, TDIU from 
February 1, 2007 through April 11, 2007 is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.340, 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  That is, the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  

In the instant case, with respect to the veteran's claim for 
TDIU spanning from July 27, 2003 through March 16, 2005, the 
facts are not in dispute: The veteran did not meet the 
schedular percentage requirements to attain TDIU under 38 
C.F.R. § 4.16(a) for this time period, and therefore 
resolution of the appeal depends solely upon application of 
these regulatory requirements.  As no reasonable possibility 
exists that VCAA notice would aid in substantiating the claim 
for this time period, any deficiencies of such notice or 
assistance are moot.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).

With respect to the other part of the veteran's TDIU claim, 
namely entitlement to this benefit from March 17, 2005 
through November 21, 2005, and from February 1, 2007 through 
April 11, 2007, the Board has rendered a decision in favor of 
the veteran, finding that TDIU is warranted.  Therefore, a 
further discussion of the VCAA duties is unnecessary at this 
time


II. Law & Regulations

a. TDIU
38 C.F.R. § 4.15 governs total disability ratings and states 
that such a disability "will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. . . ." 38 C.F.R. 
§ 4.15; accord 38 C.F.R. § 3.340(a).  A permanent total 
disability "shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person."  38 C.F.R. § 4.15; see also 38 C.F.R. § 
3.340(b).

With respect to total disability ratings based on individual 
unemployability on a schedular basis, 38 C.F.R. § 4.16(a) 
provides that "[t]otal disability ratings for compensation 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities: Provided That, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more."  38 C.F.R. § 4.16(a) 
(emphasis added); accord Bowling v. Principi, 15 Vet. App. 1, 
6 (2001) (outlining regulations relating to TDIU); see 38 
C.F.R. §§ 3.340, 3.341.  In addition, and relevant to the 
instant case, "[f]or the above purpose of one 60 percent 
disability, or one 40 percent disability in combination . . . 
[d]isabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable" will be considered as "one" disability.  38 
C.F.R. § 4.16(a).    

In determining whether a veteran should receive TDIU, the 
Board may consider the veteran's level of education, special 
training, and previous work experience, but may not consider 
his age or the impairment caused by any non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16 ("[T]he existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected . . . disabilities are met and in the judgment of 
the rating agency such . . . disabilities render the veteran 
unemployable"), 4.19 ("Age . . . is a factor only in 
evaluation of disability not resulting from service, i.e., 
for the purposes of pension"); accord Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (In determining whether appellant 
is entitled to a total disability rating based upon 
individual unemployability, neither appellant's non-service-
connected disabilities nor his advancing age may be 
considered. . . . The Board's task was to determine whether 
there are circumstances in this case apart from the non-
service-connected conditions and advancing age which would 
justify a total disability rating based on unemployability") 
(Emphasis omitted).

VA regulations do not define the terms "substantially 
gainful occupation," however, the Court has interpreted this 
provision to encompass the ability to earn a "living wage."  
Bowling, 15 Vet. App. at 7 (noting that "[t]he term 
'substantially gainful occupation' is not defined by VA 
regulation; however, the Court has held that the term refers 
to, at a minimum, the ability to earn 'a living wage.'  Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991)").  That 
is, a veteran has a "substantially gainful occupation" when 
that enterprise "'provides annual income that exceeds the 
poverty threshold for one person.'"  Bowling, supra, quoting 
Faust v. West, 13 Vet. App. 342, 355-56 (2000); accord 38 
C.F.R. § 4.16(a) (stating that "[m]arginal employment shall 
not be considered substantially gainful employment," and 
that such employment exists when the "veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Consensus, as the 
poverty threshold for one person").  Thus, the central 
inquiry in determining whether a veteran may receive a total 
rating based on individual unemployability is whether the 
service-connected disabilities alone are so severe as to 
cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  Accordingly, the Board must determine whether 
the veteran, as a result of his service-connected 
disabilities alone, is able secure or follow any form of 
substantially gainful occupation consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; accord Hatlestad, supra.

b. Effective Dates
38 C.F.R. § 3.400(o)(2) provides that in a claim for a 
disability compensation claim, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
with in one year from such date otherwise, date of receipt of 
claim.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  
Thus, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98; 
63 Fed. Reg. 56704 (1998).

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
On July 27, 2004 the RO received the veteran's TDIU claim, 
and, as noted in the Introduction, the veteran received a 
total disability rating for the time periods spanning 
November 22, 2005 through January 31, 2007, and from April 
12, 2007.  In his application for a TDIU, the veteran 
indicated that he completed high school and had two years of 
college.  He listed his employment experience as an assistant 
manager of a restaurant.  He indicated that he was last 
employed on a full time basis in 1988. 

A document that appears to have a date of July 19, 2004, 
written on a prescription sheet by Dr. C.M.S. indicates that 
the veteran "has been diagnosed to have: hypertension, 
atherosclerotic cardiovascular disease, CAD [coronary artery 
disease]. . . DM II [diabetes mellitus, type II], diabetic 
neuropathy & degenerative arthritis + morbid obesity."  The 
physician conveyed that "[b]ecause of the morbid condition 
he is no longer fit for employment."  

An August 18, 2004 VA examination report relating to the 
joints indicates that the veteran had experienced "moderate 
limitations on his daily activities," and the clinician 
observed that he had been "unemployed since 1987."  At this 
time the veteran could not endure prolonged standing, 
squatting or kneeling during flares.  Based on these data, 
the examiner diagnosed the veteran with DJD of the bilateral 
ankles and knees.   

A private medical discharge summary indicates that the 
veteran had been hospitalized from October 11, 2004 to 
October 28, 2004 due to his left knee pain that had occurred 
after he twisted his knee while at the gym. 

As reflected in a January 20, 2005 letter from the veteran's 
private physician, Dr. L.A.C.L., the veteran had severe 
osteoarthritis of the right knee, which caused him much pain 
and limited his ability to walk to no more than five minutes.  
The veteran had difficulty with prolonged sitting, squatting 
and kneeling, and this physician therefore stated that "[h]e 
is found disabled and not able to return to gainful work."  

Record, March 17, 2005 through November 21, 2005
The veteran underwent a VA joints examination on March 17, 
2005; the clinician reviewed the claims file and noted that 
the veteran had DJD of both knees and both ankles.  The 
examiner observed that the veteran used a cane to walk and 
that he had constant pain in the bilateral lower extremities.  
The veteran could not endure kneeling, prolonged standing, 
walking or climbing stairs.  Based on these data and a 
physical examination, the clinician diagnosed the veteran 
with partial medial tear, left knee status post arthroscopic 
debridement, status post partial medial meniscectomy left 
knee (October 20, 2004), bilateral DJD (severe on the right, 
moderate on the left).  The examiner concluded that these 
"conditions moderately affects [sic] his ability to secure 
employment."   

A March 27, 2006 VA examination for aid and attendance 
indicates that the veteran arrived with family to the 
examination.  At this time, he could walk with a cane around 
his home and perform "light activity."  He watched 
television, and the clinician noted that he would walk no 
more than a few hundred yards without the assistance of 
another person.  He could only leave his home for the 
purposes of obtaining medical care.  The clinician diagnosed 
him with degenerative arthritic changes of the ankles, and 
noted only that with respect to the effect on his usual 
occupation, the veteran was "not employed."    

Record, February 1, 2007 through April 11, 2007
From February 19, 2007 through February 23, 2007 the veteran 
was hospitalized for intolerable pain over the lower 
extremities.   

A March 14, 2007 VA examination report notes the veteran's 
complaints of a knee problem.  After performing a physical 
examination and taking a history from the veteran, the 
clinician diagnosed degenerative osteoarthritis of the right 
knee.  With respect to the "effects of the problem on 
occupational activities, general occupational effect," the 
clinician noted only that the veteran was "not employed."  
She also noted that the effects of this problem on the 
veteran's activities of daily living amounted to preventing 
him from performing such activities as chores, shopping, 
exercise, sports, recreation, and traveling.       

Record Post-April 12, 2007
As noted in a September 2007 VA opinion by Dr. C.R.V.C., who 
reviewed the veteran's claims file, the veteran's service 
connected disabilities "at least as likely as not make him 
unable to obtain and retain gainful employment."  He offered 
a rationale that the veteran's knee and ankle disabilities 
"makes ambulation difficult, limiting the veteran to short 
walks even with the use of a cane."  He further noted that 
the veteran "would not be able to do more than light work 
since his joint pains limit his mobility, prevent lifting and 
repetitive movements."  

In October 2007, the veteran underwent a social and 
industrial interview at his home; the social worker reviewed 
the veteran's claims file after her at-home visit with the 
veteran and his spouse.  At the time of the visit, the social 
worker noted that the veteran was ambulatory, but walked with 
difficulty.  She further stated that the veteran indicated 
that he had applied for a job at the United States Embassy in 
1988, but did not receive any advice on the job-selection 
process, and therefore, "[h]e just thought he was not 
accepted" for the position.  The veteran did not have any 
record of having applied for this job, and he indicated to 
the social worker that "[s]ince then, he didn't apply for 
any job because he believed that there are no good 
opportunities in the Philippines.  Moreover, his recurrent 
hypertensive episodes (180/110) prevent him from finding a 
job in any company."  Most recently, the veteran and his 
wife had opened a variety store in Manila, which they had 
closed in 2002 because of the veteran's failing health.  

At present the veteran engaged in such routine activities as 
planting flowers, picking up dried grass, but in sitting 
position, watching television, reading, short walking and 
stationary bike exercise.  Other informants who knew the 
veteran noted that the veteran had difficulty walking because 
of his knee problems and obesity.

Based on these data, the social worker concluded that the 
veteran's "service connected disabilities have somehow 
affected his productivity."  She noted that the veteran "is 
still capable to work at his age," but that "his inability 
to walk long distance and unable to stand for prolonged 
periods of time, limited mobility, joint pains and blood 
pressure elevations are factors that hinders [sic] his normal 
functioning in any gainful activity."             

A November 2007 VA medical opinion by Dr. R.J.L. similarly 
indicates that the veteran's service connected disabilities 
rendered him unable to obtain and retain employment.  Again, 
this physician noted that the veteran's service connected 
joint disabilities "greatly limit his mobility and 
activities because of pain on motion," and that the veteran 
could not tolerate walking or standing for more than short 
periods of time or distances.       

In February 2008, the veteran indicated that he had no other 
information or evidence to submit.  

b. Discussion
As a preliminary matter, the Board notes that pursuant to the 
TDIU provisions contained in 38 C.F.R. § 4.16(a), a veteran 
with multiple service connected disabilities, as here, must 
first satisfy the initial threshold percentage requirements 
to qualify for this benefit.  That is, as noted above, 
according to this regulation, "if there are two or more 
disabilities there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more."  38 
C.F.R. § 4.16(a) (emphasis added).  In the instant case, the 
Board determines that the date at which the veteran first had 
a "single" disability rated at at least 40 percent (namely, 
his four separate disabilities of the lower extremities, with 
bilateral factor, which are considered as a "single" 
disability under § 4.16(a)(1), which were rated at 30 percent 
(DJD left knee), 10 percent (DJD right knee), 10 percent (DJD 
left ankle) and 10 percent (DJD right ankle)), and had 
attained combined rating for all of his service connected 
disabilities of at least 70 percent fell on March 17, 2005.  
See 38 C.F.R. §§ 4.16, 4.25, 4.26.  Accordingly, the Board 
concludes that it may not award TDIU under 38 C.F.R. § 
4.16(a) from July 27, 2003 through March 16, 2005 on a 
schedular basis as a matter of law.  The Board 
parenthetically notes that this determination does not answer 
the question as to whether the veteran could receive TDIU 
under the provisions of 38 C.F.R. § 4.16(b) on an 
extraschedular basis, which the Board addresses in the Remand 
Order below.

As such, the Board will largely analyze the evidence from the 
earliest possible effective date of his TDIU claim on a 
schedular basis under 38 C.F.R. § 4.16(a), from March 17, 
2005 through November 21, 2005, as well as from February 1, 
2007 through April 11, 2007.

The Board determines that the evidence falls in relative 
equipoise as to whether the veteran was unable to follow or 
secure substantially gainful employment from March 17, 2005 
through November 21, 2005, and from February 1, 2007 through 
April 11, 2007, in which case he receives the benefit of the 
doubt to his advantage.  In particular, the Board notes that 
much of the evidence of record that actually falls within 
these two narrow time periods, as well as the evidence dated 
immediately before and after these dates, is relatively thin 
or otherwise not completely informative as to this particular 
question.  That is, August 2004, March 2006 and March 2007 VA 
medical reports note that the veteran was indeed 
"unemployed," but none of these records expands on why the 
veteran did not have a job.  Other pertinent evidence, dated 
October 2004 and February 2007, reflect that the veteran was 
hospitalized for a number of days due to pain in his lower 
extremities, but these records similarly do not specifically 
discuss the impact that his service connected disabilities 
may have had on his ability to retain and maintain 
substantially gainful employment.  In the Board's view, such 
inconclusive evidence weighs neither in favor of nor against 
the veteran's claim, as it does not specifically address the 
issue of substantially gainful employability.  See e.g., 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (recognizing 
that an inconclusive medical "opinion," that is, one in 
which the medic cannot provide a positive or negative answer, 
effectively means that he "did not render an opinion on this 
issue, and his remarks constitute what may be characterized 
as 'non-evidence'").  

Other relevant evidence of record, namely, the July 2004, 
January 2005 and March 2005 medical opinions, which do 
specifically address the veteran's ability to work, are 
conflicting on the matter.  In such a circumstance, the Board 
must determine how much weight to afford each opinion.  See 
Cathell v. Brown, 8 Vet. App. 539, 543(1996) (noting that 
"[i]t is the responsibility of the B[oard] . . . to assess 
the credibility and weight to be given to evidence"); 
Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board 
may place greater weight on one medical professional's 
opinion over another, depending on factors such as the 
reasoning employed, medical expertise, the thoroughness and 
detail of the opinion, whether or not, and the extent to 
which, they reviewed prior clinical records or the claims 
file, and other evidence.  See Guerrieri, supra, at 470-71 
("The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches"); 
accord Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The 
Board's determination in this regard must be explained in a 
statement providing adequate reasons and bases.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may 
"favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons and bases").     

After reviewing these three medical opinions, as well as the 
record in its totality, the Board determines that the 
favorable and unfavorable evidence roughly balances out, in 
which case the veteran will receive the benefit of the doubt.  
Specifically, the July 2004 private medical record, while 
noting that the veteran had a plethora of health problems, 
some of which were service connected, indeed indicates that 
the veteran could not work, but the record appears to 
attribute this deficiency to his morbid obesity condition, 
for which the veteran is not service connected, rather than 
to a service connected disorder.  The Board notes that such 
an opinion tends to weigh against the claim.  However, 
because this medical record is not in as close proximity to 
the pertinent time frames at issue as are the two other 
medical opinions, the Board assigns it little probative 
weight overall, especially given the fact that the record 
reflects that the veteran thereafter received an increased 
rating for his left knee disability in 2005.  Boggs v. West, 
11 Vet. App. 334, 344 (1998) ("The Court finds that there is 
a plausible basis in the record supporting the Board's 
conclusion that the more recent medical opinions were of 
greater probative value").  

Turning to the other two medical opinions, the January 2005 
private medical opinion, which is in closer proximity to the 
pertinent dates in question, clearly indicates that the 
veteran could not return to gainful work due to his service 
connected right knee disability.  This clinician cited to the 
veteran's lack of endurance in sitting, squatting and 
kneeling, his continuous pain, and inability to walk for 
longer than five minutes to support this conclusion, which 
preponderates in favor of the veteran's claim.  In contrast, 
however, and also discussing the veteran's constant pain, 
lack of endurance in kneeling, standing, walking or climbing 
stairs, the March 2005 VA examiner concluded that the 
veteran's service connected knee disabilities only 
"moderately" affected his ability to secure employment, 
which would preponderate against the claim.  Thus, these 
contrasting medical opinions, which relied on similar 
observations to reach their conclusions, appear to roughly 
balance each other out.  In such a case, the veteran receives 
the benefit of the doubt in his favor.           
     
The Board also finds that the evidence of record dated 
subsequent to the 2005 opinions, but prior to the already 
effectuated 100 percent rating from April 12, 2007 to 
present, does not specifically address the veteran's 
employability, but does paint a disability picture that the 
Board adjudges to be consistent with an award of TDIU under 
38 C.F.R. § 4.16(a).  That is, as observed in the March 2006 
VA examination report for aid and attendance, the veteran 
could only walk with a cane within the home, and the March 
2007 VA examiner similarly noted that the veteran's service 
connected knee problem actually prevented him from performing 
chores, shopping, exercise, travel, recreation and sports.  
This evidence, coupled with the post-April 12, 2007 opinions 
that the veteran was at least as likely as not unable to 
secure or maintain substantially gainful employment due to 
his difficulty in ambulation, limited mobility and joint 
pain, leads the Board to conclude, again, that it is at least 
as likely as not that the veteran was unable to secure and 
maintain substantially gainful employment for the pertinent 
time periods in the instant appeal.  Accordingly TDIU under 
38 C.F.R. § 4.16(a) is granted from March 17, 2005 through 
November 21, 2005 and from February 1, 2007 through April 11, 
2007.      







ORDER

TDIU on a schedular basis from July 27, 2003 through March 
16, 2005 is denied.

TDIU from March 17, 2005 through November 21, 2005 is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

TDIU from February 1, 2007 through April 11, 2007 is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  


REMAND

Pursuant to 38 C.F.R. § 4.16(b), "[i]t is the established 
policy of the Department of Veterans Affairs that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled."  As such, 
"rating boards should submit to the Director, Compensation 
and Pension Service, for extra-schedular consideration all 
cases of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in [38 C.F.R. § 4.16(a)]."   The Board 
further notes that "[t]he rating board will include a full 
statement as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue."

It is the Board's judgment that this case should be referred 
to the VA Chief Benefits Director for consideration of 
whether an extraschedular rating is warranted for the 
veteran's TDIU claim under 38 C.F.R. § 4.16(b) for the time 
period between July 27, 2003 through March 16, 2005.  
Specifically, as noted above, during this time period, as 
reflected in a January 20, 2005 letter from the veteran's 
private physician, Dr. L.A.C.L., the veteran had severe 
osteoarthritis of the right knee, which caused him much pain 
and limited his ability to walk to no more than five minutes.  
The veteran had difficulty with prolonged sitting, squatting 
and kneeling, and this physician therefore stated that "[h]e 
is found disabled and not able to return to gainful work."  
In addition, in his February 2005 NOD, the veteran explicitly 
raised the issue of an extraschedular evaluation for TDIU, 
citing to and quoting from 38 C.F.R. § 4.16(b).       

Prior to the referral to appropriate officials, the AMC/RO 
must conduct any development deemed necessary, to include 
contacting the veteran to determine if he had any additional 
evidence that was relevant to the question of whether his 
service connected disabilities have precluded his 
substantially gainful employment, to include records or a 
statement from a current or former employer.  

Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).  The AMC/RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present.  

The AMC/RO should provide the veteran 
written notification specific to the 
claim for an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16(b), to 
include informing him of the relevancy of 
any evidence from an employer or former 
employer relating to his claim of work 
impairment caused by his service 
connected disabilities.  

2.  Thereafter, the AMC/RO should refer 
the case to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service for consideration of 
an extraschedular evaluation for the 
purposes of TDIU relating to the 
veteran's service connected disabilities, 
from July 27, 2003 through March 16, 
2005.  38 C.F.R. § 4.16(b) (2007).

3. If the veteran is not satisfied with 
the outcome, he and his representative 
should be provided an SSOC.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the AMC or RO.  By this 
action, the Board intimates no opinion, legal or factual, as 
to any ultimate disposition warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


